Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered October 13, 1983, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The identifications made at the time of the defendant’s apprehension were spontaneous, and there is no evidence that the subsequent identifications at the station house came about as a result of a staged showup or other improper police conduct (see, People v Dukes, 97 AD2d 445; see also, People v Evans, 120 AD2d 608, lv denied 68 NY2d 756).
Viewing the evidence in the light most favorable to the People (People v Benzinger, 36 NY2d 29), it is legally sufficient to support the defendant’s conviction of the crime charged (see, People v Lewis, 64 NY2d 1111; People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the evidence overwhelmingly established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
As to the sentence, we find that there has been no failure to apply proper sentencing principles (see, People v Suitte, 90 AD2d 80, 86).
The defendant’s remaining contention has not been preserved for appellate review (CPL 470.05 [2]). Mangano, J. P., Brown, Harwood and Balletta, JJ., concur.